MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 Jan 12 2016, 9:48 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jeffrey S. Wrage                                         Renee J. Mortimer
Nathan D. Vis                                            Scott B. Cockrum
Blachly Tabor Bozik & Hartman, LLC                       Hinshaw & Culbertson, LLP
Valparaiso, Indiana                                      Schererville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Stephanie Olson,                                         January 12, 2016
Appellant-Plaintiff,                                     Court of Appeals Cause No.
                                                         64A05-1506-CT-815
        v.                                               Appeal from the Porter Superior
                                                         Court
Capital First Realty, Inc.,                              The Honorable William E. Alexa,
Williamsburg Manor                                       Judge
Corporation, and Williamsburg                            Trial Court Cause No.
Manor Limited Partnership,                               64D02-1206-CT-6185
Williamsburg Manor MHC,
LLC,
Appellees-Defendants.



Barnes, Judge.

Court of Appeals of Indiana | Memorandum Decision 64A05-1506-CT-815 | January 12, 2016       Page 1 of 9
                                               Case Summary
[1]   Stephanie Olsen appeals the trial court’s grant of summary judgment to Capital

      First Realty, Inc., Williamsburg Manor Corporation, Williamsburg Limited

      Partnership, and Williamsburg Manor MHC, LLC (collectively,

      “Defendants”).1 We affirm.


                                                       Issue
[2]   Olsen raises two issues, which we consolidate and restate as whether the trial

      court properly granted summary judgment to Defendants on Olsen’s premises

      liability claim.


                                                       Facts
[3]   Olsen was an independent contractor for Moonlight Distribution, Inc. She

      delivered newspapers on two routes, including in the Williamsburg Manor

      Mobile Home Community in Porter County, which Olsen alleges Defendants

      owned, operated and/or maintained.


[4]   On February 1, 2011, the Porter County Commissioners declared a state of

      emergency due to a significant blizzard. The state of emergency was not lifted

      until February 5, 2011.




      1
          Appellees note that Williamsburg Manor MHC, LLC has not filed an appearance on appeal.


      Court of Appeals of Indiana | Memorandum Decision 64A05-1506-CT-815 | January 12, 2016       Page 2 of 9
[5]   Prior to delivering the newspapers on February 3, 2011, Olsen called Marianne

      Ebert of Moonlight Distribution. Olsen was aware that a “travel advisory” had

      been issued in Porter County. App. pp. 131-32. She knew that it had snowed

      and that the roads were snowy and icy. Olsen did not want to drive because

      “the weather was awful.” Id. at 126. Ebert told Olsen that she was required to

      deliver the newspapers that day despite the snow. Olsen borrowed her son’s

      truck because of the road conditions.


[6]   When she arrived at the Williamsburg Manor Mobile Home Community

      between 4:00 a.m. and 4:30 a.m., Olsen noticed that one lane of the road was

      plowed, but she could not see the pavement due to snow or ice or both. Olsen

      successfully delivered the first newspaper by getting out of her vehicle. At

      Olsen’s second stop, she stopped the truck on the snow-covered pavement,

      opened the driver’s door, and stepped out of the vehicle with her left leg. When

      she shifted her right side to get out of the vehicle, her left leg slipped, and she

      heard a crack. After she fell, she saw snow on the road but did not see ice.

      Olsen’s leg was broken, and after becoming infected, her leg was amputated.


[7]   Olsen filed a complaint against Defendants in June 2012, alleging that

      Defendants had a duty to exercise reasonable care to protect her from injury,

      that they breached their duty, and that she was injured as a result of the breach.

      Defendants filed a motion for summary judgment. Defendants argued that

      Olsen was a licensee but that, even if Olsen was an invitee, Defendants did not

      breach a duty to Olsen because the danger was open and obvious. Defendants

      also argued that they were not the proximate cause of Olsen’s injury. Olsen

      Court of Appeals of Indiana | Memorandum Decision 64A05-1506-CT-815 | January 12, 2016   Page 3 of 9
      argued that she was a business invitee, that Defendants owed her a duty of care,

      that they breached their duty, and that the breach was proximate cause of her

      damages. After a hearing, the trial court granted Defendants’ motion for

      summary judgment. The trial court found “that the land owner owed no duty

      to Plaintiff because the danger complained of was open and notorious and

      Plaintiff was fully aware of that danger.” Id. at 1. Olsen now appeals.


                                                  Analysis
[8]   Olsen argues that the trial court erred when it granted summary judgment to

      Defendants. An appellate court reviewing summary judgment analyzes the

      issues in the same way as would a trial court. Pfenning v. Lineman, 947 N.E.2d
392, 396 (Ind. 2011). A party seeking summary judgment must establish that

      “the designated evidentiary matter shows that there is no genuine issue as to

      any material fact and that the moving party is entitled to a judgment as a matter

      of law.” Ind. Trial Rule 56(C). The party moving for summary judgment bears

      the initial burden of establishing its entitlement to summary judgment.

      Pfenning, 947 N.E.2d at 396-97. “Only then does the burden fall upon the non-

      moving party to set forth specific facts demonstrating a genuine issue for trial.”

      Id. at 397. The reviewing court must construe the evidence in favor of the non-

      movant, and resolve all doubts against the moving party. Id.


[9]   According to Olsen, the trial court erred when it found Defendants did not owe

      her a duty of care. A plaintiff seeking damages for negligence must establish:

      (1) a duty owed to the plaintiff by the defendant, (2) a breach of the duty, and


      Court of Appeals of Indiana | Memorandum Decision 64A05-1506-CT-815 | January 12, 2016   Page 4 of 9
       (3) an injury proximately caused by the breach of duty. Pfenning, 947 N.E.2d at

       398. A landowner’s liability to persons on the premises depends on the

       person’s status as a trespasser, licensee, or invitee. Kopczynski v. Barger, 887
N.E.2d 928, 931 (Ind. 2008). A landowner owes a trespasser the duty to refrain

       from willfully or wantonly injuring him or her after discovering his or her

       presence and owes a licensee the duty to refrain from willfully or wantonly

       injuring him or her or acting in a manner to increase his or her peril. Henderson

       v. Reid Hosp. & Healthcare Servs., 17 N.E.3d 311, 315 (Ind. Ct. App. 2014), trans.

       denied. However, a landowner owes an invitee a duty to exercise reasonable

       care for the invitee’s protection while the invitee is on the landowner’s

       premises. Id. “‘Under Indiana law, an invitee is a person who goes onto the

       land of another at the express or implied invitation of owner or occupant either

       to transact business or for the mutual benefit of invitee and owner or

       occupant.’” Id. (quoting Winfrey v. NLMP, Inc., 963 N.E.2d 609, 612 (Ind. Ct.

       App. 2012)).


[10]   Olsen argues that she was an invitee. Defendants contend that Olsen was a

       licensee but, even if she was an invitee, summary judgment was properly

       granted. For purposes of this appeal, we will assume that Olsen was an invitee.

       Olsen first takes issue with the trial court’s holding that Defendants owed no

       duty to her. We agree that the trial court was incorrect. As an invitee, the

       landowner owed her “a duty to exercise reasonable care for [her] protection

       while [she] is on the landowner’s premises.” Burrell v. Meads, 569 N.E.2d 637,

       639 (Ind. 1991). The trial court focused on whether the danger was open and

       Court of Appeals of Indiana | Memorandum Decision 64A05-1506-CT-815 | January 12, 2016   Page 5 of 9
       obvious. However, that factor is analyzed in determining whether Defendants

       breached their duty, not whether they owed a duty of care to Olsen. The duty

       of a landowner to an invitee is well-settled. Despite the trial court’s error, we

       may affirm a trial court’s grant of summary judgment upon any theory or basis

       supported by the designated materials. Henderson, 17 N.E.3d at 317.

       Defendants also argued in their motion for summary judgment that they did not

       breach their duty to Olsen because the danger was known and obvious.

       Consequently, we will address whether Defendants were entitled to summary

       judgment on that issue.


[11]   “Although the existence of duty is a matter of law for the court to decide, a

       breach of duty, which requires a reasonable relationship between the duty

       imposed and the act alleged to have constituted the breach, is usually a matter

       left to the trier of fact.” Kroger Co. v. Plonski, 930 N.E.2d 1, 9 (Ind. 2010). Only

       where the facts are undisputed and lead to but a single inference or conclusion

       may the court as a matter of law determine whether a breach of duty has

       occurred. Id. “[T]he comparative knowledge of a possessor of land and an

       invitee is not a factor in assessing whether a duty exists, but it is properly taken

       into consideration in determining whether such duty was breached.” Smith v.

       Baxter, 796 N.E.2d 242, 243 (Ind. 2003). Our courts have adopted the

       Restatement (Second) of Torts Section 343 (1965), which provides:

               A possessor of land is subject to liability for physical harm caused
               to his invitees by a condition on the land if, but only if, he



       Court of Appeals of Indiana | Memorandum Decision 64A05-1506-CT-815 | January 12, 2016   Page 6 of 9
                        (a)     knows or by the exercise of reasonable care would
                                discover the condition, and should realize that it
                                involves an unreasonable risk of harm to such
                                invitees, and


                        (b)     should expect that they will not discover or realize
                                the danger, or will fail to protect themselves against
                                it, and


                        (c)     fails to exercise reasonable care to protect them
                                against the danger.


       Pfenning, 947 N.E.2d at 406. Further, Section 343A(1) of the Restatement

       (Second) of Torts, which is meant to be read in conjunction with Section 343,

       provides: “A possessor of land is not liable to his invitees for physical harm

       caused to them by any activity or condition on the land whose danger is known

       or obvious to them, unless the possessor should anticipate the harm despite

       such knowledge or obviousness.” Countrymark Coop., Inc. v. Hammes, 892
N.E.2d 683, 688-89 (Ind. Ct. App. 2008), trans. denied.


[12]   Here, the designated evidence shows that the danger from the snow and ice was

       known and obvious to Olsen. The Porter County Commissioners had declared

       a state of emergency in the county due to a significant blizzard, and Olsen was

       aware that a “travel advisory” had been issued. App. pp. 131-32. Olsen knew

       that it had snowed and that the roads were snowy and icy. Olsen was

       concerned and did not want to drive because “the weather was awful.” Id. at

       126. Prior to delivering her newspapers, Olsen called Ebert of Moonlight

       Distribution with her concerns. Ebert told Olsen that she was required to

       Court of Appeals of Indiana | Memorandum Decision 64A05-1506-CT-815 | January 12, 2016   Page 7 of 9
       deliver the newspapers that day despite the snow. Olsen borrowed her son’s

       truck due to the road conditions. When Olsen arrived at the Williamsburg

       Manor Mobile Home Community between 4:00 a.m. and 4:30 a.m., she saw

       that one lane of the road was plowed, but she could not see the pavement due

       to snow or ice or both. She fell when she stopped the truck and got out to

       deliver a newspaper.


[13]   Our supreme court recently addressed a similar issue. In South Shore Baseball,

       LLC v. DeJesus, 11 N.E.3d 903, 910 (Ind. 2014), a baseball game spectator was

       injured when she was hit by a foul ball. The trial court denied the stadium

       operator’s motion for summary judgment, and our supreme court reversed.

       The court analyzed the premises liability claim under the Restatement (Second)

       of Torts Section 343 and found that the stadium operator would have had no

       reason to believe that the spectator would not realize the danger or that she

       would not protect herself against it. The stadium operator had notified her of

       the danger of foul balls by printing a warning on her ticket, posting a sign in the

       aisle near her seat, and making an announcement over the loudspeaker before

       the beginning of the game. The court concluded that the spectator could not

       “establish a genuine issue of fact as to the second element of her premises

       liability claim, and the trial court should have granted [the stadium operator’s]

       motion for summary judgment on that claim.” South Shore Baseball, 11 N.E.3d

       at 910.


[14]   Here, Defendants would have had no reason to believe that Olsen would not

       realize the danger of delivering newspapers during a state of emergency due to a

       Court of Appeals of Indiana | Memorandum Decision 64A05-1506-CT-815 | January 12, 2016   Page 8 of 9
       blizzard. The danger was clearly known or obvious to Olsen, and there is no

       indication that the Defendants should have anticipated the harm despite such

       knowledge or obviousness. We conclude that there are no genuine issues of

       material fact as to whether Defendants breached their duty to Olsen, and they

       were entitled to judgment as a matter of law.2 See, e.g., Watson v. Ziegert, 616
N.E.2d 785, (Ind. Ct. App. 1993) (holding that the trial court properly granted

       summary judgment where the age and rust of the tower were easily observable

       and the invitee was experienced at dismantling towers). The trial court properly

       granted Defendants’ motion for summary judgment.


                                                 Conclusion
[15]   The trial court properly granted Defendants’ motion for summary judgment.

       We affirm.


[16]   Affirmed.


       Robb, J., and Altice, J., concur.




       2
        Because we conclude that Defendants were entitled to summary judgment regarding breach of their duty to
       Olsen, we need not address the parties’ arguments regarding proximate cause.

       Court of Appeals of Indiana | Memorandum Decision 64A05-1506-CT-815 | January 12, 2016        Page 9 of 9